DETAILED ACTION
This action is in response to the initial claims filed 10/27/2020.  Claim 1 is pending.  Independent claim 1 is directed towards a system for reduced traceability of electronic messages.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9 and 19 of U.S. Patent No. 10,412,039. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/080934
US Patent No. 10,412,039
Claim 1
Claim 1, Claim 2 (notification message to 3rd party network), Claim 3 (indication to register), Claim 5 (message and header separately handled), Claim 9 (reusable message ID), Claim 19 (display requiring interaction)


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8 of U.S. Patent No. 10,819,672. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/080934
US Patent No. 10,819,672
Claim 1
Claim 1, Claim 2 (indication to register), Claim 8 (notification message to 3rd party network)


Drawings
The drawings are objected to because: In [0010] of the specification “System 100 may include any number of computers, such as the two user computers 110 and 115”, however Fig. 1 item 100 points to an enclosed environment that does not include 110 or 115; and Fig. 13 item 1355 is not disclosed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: [Abstract] ll. 1-2 “separation of display of a media component”; and [0008] “FIG. 12 illustrates an exemplary .	Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities, shown with suggested amendments:  Claim 1 ll. 59-60 “with an area of the fourth display as [[it]] the fourth display is displayed” for proper antecedent basis.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1 l. 21 recites the limitation “the first and second displays” which lacks proper antecedent basis as it is unclear if the displays or display sets are being referenced.  For purposes of applying prior art the limitation has been construed as “the first and second displays of the first set”.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome: the non-statutory double patenting rejections, the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or fairly suggest, in combination, a system in which a server relays messages that are not e-mail standard between two mobile clients wherein the message contents while being read/written  at the respective mobile clients are not displayed at the same time as the sender/recipient information and wherein the messages contents are sent or stored separately from header information and associated using a reusable message ID, in the specific manner and combination as recited in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zondervan (US 7,030,730 B1) is related to electronic message formatting.
Griffin et al. (US 7,072,941 B2) is related to chat based communications.
White et al. (US 2007/0190978 A1) is related to messages sent between mobile devices.
Kadyk et al. (US 2002/0099727 A1) is related to separation of e-mail into parts by server and separate delivery of those parts to a client.
Clary et al. (US 6,798,907 B1) is related to transmitting handwritten data as a message between clients via a server.
LeVasseur et al. (US 9,864,865 B2) is related to securing electronic mail.
Shoujima (US 5,754,778) is related to an electronic mail system that portions a message and displays messages in parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492